Citation Nr: 0927570	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a fracture of the left femoral 
neck, including retained hardware and residual scarring, from 
October 1, 2004, to July 28, 2008, and in excess of 20 
percent from July 29, 2008.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2004 to 
September 2004.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake certain 
evidentiary and procedural development, and upon its 
completion of its attempts to complete those actions, the 
case was returned to the Board for further review.  

Notice is taken that the Veteran underwent surgery by or on 
behalf of the service department in June 2008 for management 
of his service-connected left femoral neck fracture and 
complications related thereto.  To date, no consideration has 
been afforded to a claim for a temporary total rating.  Such 
matter is raised by the record and referred to the RO for 
initial development and adjudication.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.  


REMAND

On remand, the Board specifically directed the AMC to 
readjudicate the veteran's claim for an initial rating, to 
include his entitlement to a separate, compensable rating for 
scarring related to the left femoral neck fracture and 
treatment related thereto.  Review of the record that this 
was not accomplished on remand, and the Board is thus 
compelled to return the case to the AMC for corrective 
action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, while this case remained in remand status, 
additional documentary evidence was received by the RO in 
September 2008 and then forwarded to the AMC.  Such records 
encompassed medical care leading up to left femur surgery in 
June 2008 and follow-up care in July 2008 at a Tricare 
facility on behalf of the service department.  Those records 
were apparently not considered by the AMC on remand inasmuch 
as they are not referenced in the AMC's supplemental 
statement of the case of April 2009.  As such, remand is 
required for the AMC's consideration of the referenced 
evidence and the issuance of a supplemental statement of the 
case per 38 C.F.R. § 19.31 (2008).  

The record also reflects that the Board and the AMC have 
attempted to communicate with the Veteran at varying 
addresses, with the AMC's most recent correspondence of April 
2009 to the Veteran at a [redacted] address being 
returned by postal authorities as undeliverable.  No 
correspondence has been returned to VA at the address on 
[redacted] in Eugene, Oregon.  While it is the veteran's 
responsibility to keep VA of any change of address, this case 
must be remanded for the reasons noted above.  Accordingly, 
the RO should make another attempt to ensure that the Veteran 
is afforded due process of law throughout the appellate 
process, and, in particular, the right to produce evidence 
and advance argument in support of his entitlement to the 
benefit sought on appeal.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  Ascertain the veteran's most recent 
address, furnish him a copy of the 
supplemental statement of the case of 
April 2009 at that address, and advise 
him of his right to submit evidence and 
argument in response thereto.  

2.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied.

3.  Obtain for inclusion in the record 
any Tricare records compiled by or on 
behalf of the service department in 
follow-up to the veteran's left femur 
surgery in June 2008, beyond July 2008 
and up to the present.  

4.  Lastly, the veteran's claim for 
initial rating in excess of 10 percent 
for postoperative residuals of a fracture 
of the left femoral neck, including 
retained hardware and residual scarring, 
from October 1, 2004, to July 28, 2008, 
and in excess of 20 percent from July 29, 
2008, should be should be readjudicated, 
based on the pertinent evidence 
presented, including that submitted 
directly to the RO in September 2008, and 
all governing legal criteria.  Such 
readjudication must entail a full 
adjudication of the question of whether a 
separate, compensable evaluation is 
warranted for any pertinent period for 
scarring that is part and parcel of the 
service-connected disability at issue.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the Veteran and his representative are to 
be furnished a supplemental statement of 
the case as to all evidence considered 
and all relevant legal authority for the 
continued denial.  The Veteran must then 
be afforded a reasonable period in which 
to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



